McGrath, J.
This is a bill filed to abate an alleged nuisance.
In a growing section of the city of Grand Rapids, defendant is conducting a rendering establishment, where tallow is tried out from slaughter-house and meat-market offal. Beef cracklings — scraps of beef, pressed into cakes weighing from 75 to 100 pounds each — are also made up.- After the rendering process, the bones are stacked away for shipment, the hair is put into barrels, and whatever blood accumulates is thrown into the manure pile. The manure is taken away once each week. From 25 to 40 hogs are kept about the premises, running in an inclosure about an acre and a half in size, which are fed with a mixture of meat “that comes from the bones,” and corn meal or bran. *84The offal is collected one day, and tried out the next. Two open kettles are used, under each of which is a small stove. The only ventilation specially provided for is a small hole in the chimney.
A large amount of testimony was taken, which it is unnecessary to discuss. The proofs on the part of the complainant, in my opinion^ clearly establish the fact that the offal brought to defendant’s' works is more or less decomposed on its arrival, and that the accumulation of this matter, the aggregation of large quantities of bones from which the marrow has not been entirely extracted, the accumulation of manure, the presence of this number of hogs, and the crudity* of the rendering process, combined, create an intolerable stench about these premises, which permeates the neighborhood, and is borne by every breeze through that entire section of the city, into workshop and dwelling, causing nausea, debility, and discomfort, and compelling the people to shut their doors and windows to avoid it.
The only question, which is always one of difficulty in this class of cases, is, what remedy shall be applied? ¿The collection and accumulation of this raw material, the collection of these bones, and the presence of these swine are incidents of the business. Either is a source of annoyance and discomfort to a populated neighborhood, whatever methods may be adopted. Establishments of this character must sooner or later give way to population, notwithstanding the adoption of the best means so far invented to render them tolerable. The evil would be reduced somewhat by the daily cleansing of the establishment, avoiding the accumulation of offal, and removing all accumulations of filth; but it is- evident that the more serious difficulty is incident to the nature of the business, aggravated, perhaps, by the simplicity of the appliances. A change of methods would probably involve large expense in plant, and, while it might reduce the evil, would not *85entirely remove the cause for complaint. An order directing such change would but invite outlay, and leave defendant subject to other proceedings, probably in the near future, to the same end.
A decree must therefore be ’granted, restraining the prosecution of the business at that point' on and after the first day of April next. In the mean time, defendant will be required to observe the suggestions above made with reference to accumulations of offal, the daily cleansing of establishment, and the removal of all filth.
Some question has been raised with reference to this form of proceeding, but complainant has followed the suggestion of this Court in People v. White Lead Works, 82 Mich. 471.
The decree of the court below will be reversed, and a decree entered here in accordance with this opinion, with costs of both courts to complainant.
The other Justices concurred.